Citation Nr: 1420016	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-23 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disorder to include as secondary to service-connected residuals of a fracture to the left tibia and fibula with left ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part, denied the benefits sought. A June 2011 Travel Board hearing was held before the undersigned. Thereafter, the Board remanded this case in April 2012. The case is now back before the Board for appellate disposition.   


FINDINGS OF FACT

1. The Veteran has left hip degenerative joint disease.

2. The evidence is approximately evenly balanced on the remaining issue of whether left hip arthritis is due to service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a left hip disorder as secondary to service-connected residuals of a fracture to the left tibia and fibula with left ankle arthritis.                         See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253   (1999).

VA law further permits service connection on a secondary basis. To this effect, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. See 38 C.F.R. § 3.310(b). 

The Veteran maintains that his onset of left hip disability is etiologically related to his previously service-connected residuals of a left leg fracture, with attendant left ankle arthritis, as a result of the long-term impact of gait disturbance from the affected left leg.  

Having duly reviewed the record in this case, and with application of VA's rule of resolving reasonable doubt in a claimant's favor on a material issue, the Board finds sufficient medical evidence to substantiate the Veteran's contention. What was most in doubt prior to the Board's April 2012 remand for further development was the essential first criterion of the clinical diagnosis of an objectively verified, qualifying left hip disability (inasmuch as prior assessments of left hip "pain" alone did not qualify, per Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)). There is now the May 2012 VA examination confirm left hip degenerative joint disease, and as a result, a current disability.                 

This does not fully resolve the inquiry. For recovery, there must also be competent evidence of a causal nexus relating said condition back to either service, or a service-connected disability. On this second criterion of etiology, however,              the Board applies VA's benefit-of-the-doubt doctrine under 38 C.F.R. § 3.102, resolving reasonable doubt favorably on a theory of secondary service connection.  There is a previous August 2009 VA treating physician's opinion positing that     the Veteran's "hip pain and back pain are more likely than not secondary to and worsened by [the] patient's service-connected leg and knee injuries." Considering the present medical understanding that the Veteran has left hip arthritis, in tandem with the August 2009 opinion (that previously only diagnosed pain), all requirements for service connection are met. (The Veteran's left knee condition, referenced above as a causative factor, is also service-connected.) This is despite that May 2009 and May 2012 VA examiners both concluded that left hip pathology was unrelated to a service-connected disability. There is competent evidence weighing both for and against causation. In accordance with applicable law,              the criteria for service connection are deemed met. 


ORDER

Service connection for a left hip disorder, as secondary to service-connected residuals of a fracture to the left tibia and fibula with left ankle arthritis, is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


